DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 06/29/2022.
•    Claims 1, 7, and 13 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 06/29/2022, the 112(a) and 112(b) rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-6 are directed to a process, claims 7-12 are directed to a system, and claims 13-20 are directed to a manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the plurality of assets comprising tangible assets and intangible assets;  
obtaining, via an access component, information regarding a configuration of the plurality of assets within the complex asset environment, the access component comprising an authentication component, a session authorization component, an identity access management component and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another user interacting with the sales facilitation, the identity access management component providing a framework for ensuring access to resources of the sales facilitation, the localization component adapting operation of the sales facilitation to a particular location;  
generating, via a sales facilitation component, a candidate configuration of a second plurality of assets within the complex asset environment, the candidate configuration of the second plurality of assets being a candidate complex asset environment that would result from a successful sale of an asset, the candidate configuration of the second plurality of assets comprising a refreshed candidate complex asset environment, the refreshed candidate complex asset environment comprising the complex asset environment where at least one asset is replaced, upgraded, reconfigured, or added, the sales facilitation component comprising a total cost of ownership and return on investment component and an analytics/recommendations component, the total cost of ownership and return on investment component being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations component being implemented to analyze results of the financial calculations and make sales facilitation recommendations;  
comparing the configuration of the plurality of assets with the candidate configuration of the second plurality of assets within the complex asset environment; 
performing the sales facilitation operation, the sales facilitation operation indicating a replacement option for a configuration of assets within the complex asset environment based upon the comparing, and,
configuring assets within the complex asset environment based upon the configuration of assets indicated by the sales facilitation operation, the configuring comprising arranging the tangible assets and the intangible assets to perform the particular purpose; and 
wherein the sales facilitation is contained within a sales facilitation environment, the sales facilitation environment comprising a plurality of repositories of sales facilitation data.
The above limitations recite the concept of identifying a replacement asset for sales facilitation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. This is illustrated in paragraph [0001] of the Specification, which discusses facilitating sale of an asset. Independent claims 7 and 13 recites similar limitations as claim 1 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 7, and 13 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the 2019 PEG, with respect to claims 1, 7, and 13, various additional elements within the claims are acknowledged, such as a sales facilitation system, an access module, an authentication component, a session authorization component, an identity access management component, a localization component, another system, a total cost of ownership and return on investment module, an analytics/recommendations module, a plurality of repositories,  a sales facilitation engine, and that the sales facilitation system is implemented with an application program interface (API), the application program interface comprising a plurality of API services, the plurality of API services comprising an orchestration service, the orchestration service orchestrating other API services of the plurality of API services, the API being implemented to provide an interface to a plurality of repositories of sales facilitation data, a processor, a data bus, a medium, and a computer.  The additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 7, and 13 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 7, and 13 merely recite a commonplace business method (i.e., identifying a replacement asset for sales facilitation) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 7, and 13 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 7, and 13 specifying that the abstract idea of identifying a replacement asset for sales facilitation is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 7, and 13 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 7, and 13 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 7, and 13 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 7, and 13, these claims recite additional elements, such as a sales facilitation system, an access module, an authentication component, a session authorization component, an identity access management component, a localization component, another system, a total cost of ownership and return on investment module, an analytics/recommendations module, a plurality of repositories,  a sales facilitation engine, and that the sales facilitation system is implemented with an application program interface (API), the application program interface comprising a plurality of API services, the plurality of API services comprising an orchestration service, the orchestration service orchestrating other API services of the plurality of API services, the API being implemented to provide an interface to a plurality of repositories of sales facilitation data, a processor, a data bus, a medium, and a computer. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 7, and 13 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 7, and 13 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 7, and 13 specifying that the abstract idea of identifying a replacement asset for sales facilitation is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 7, and 13 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 7 and 13 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-6, 8-12, and 14-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-6, 8-12, and 14-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-6, 8-12, 14-18, and 20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claim 19 further identifies additional elements, such as a client system and a server system. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 2-6, 8-12, and 14-20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  As such, under Step 2A, dependent claims 2-6, 8-12, and 14-20 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 7 and 13, dependent claims 2-6, 8-12, and 14-20, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Chauhan et al. (US 20190065221 A1), hereinafter Chauhan, in view of previously cited Iyoob et al. (US 20150341240 A1), hereinafter Iyoob.

In regards to claim 1, Chauhan discloses a computer-implementable method for performing an operation via a system, the system comprising an access module and an engine (Chauhan: [0005] – a method), comprising: 
identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the plurality of assets comprising tangible assets and intangible assets (Chauhan: [0040] –identifying one or more cloud components [i.e., a plurality of complex assets]  associated with the functionality parameters received by interface 132; [0026] – “Cloud components 112 may comprise virtual machines 112-1 and 112-2, hypervisors 112-3 and 112-4, operating systems 112-5 and 112-6, applications 112-7 and 112-8, and/or cloud management tools 112-9. Cloud network 110 may include any number of cloud components 112 [i.e., a complex asset environment]”; [0025] – “layers may include software as a service (SaaS), platform as a service (PaaS), and infrastructure as a service (IaaS). Each layer of the cloud stack may include a number of various physical and virtual resources provided to a network device, which are cloud components 112”; [0003] – “provide…for an optimized cloud stack configuration. An optimized cloud stack configuration allows network devices to run an application efficiently, while minimizing network communication errors and/or performance degradation”; see also [abstract]; [0037]); 
obtaining, via the access module, information regarding a configuration of the plurality of assets within the complex asset environment, the access module comprising an identity access management component, the identity access management component providing a framework for ensuring access to resources of the system (Chauhan: [0041] – determines a cloud stack configuration that incorporates the one or more cloud components; [0053] – determines whether the cloud stack configuration is optimized and review all of the tests performed or a certain subset to identify any weak points or issues with the cloud stack configuration; [0030] – “Cloud management (“CM”) suite or cloud management platform 112-9 is a component for managing the cloud computing products and services provided by cloud network 110. The CM suite may include specific policies or controls in how to manage access…CM suite may be used to ensure remote access to multiple users);
generating, via the engine, a candidate configuration of a second plurality of assets within the complex asset environment, the candidate configuration of the second plurality of assets being a candidate complex asset environment, the candidate configuration of the second plurality of assets comprising a refreshed candidate complex asset environment, the refreshed candidate complex asset environment comprising the complex asset environment where at least one asset is replaced, upgraded, reconfigured, or added (Chauhan: [0055] – identifying potential alternative components 112 and determining alternative components 112 that may reduce or remedy an issue, and testing the cloud stack configuration with the alternative component(s) to determine whether it remedies the issue before suggesting it as a replacement); 
comparing, via the engine, the configuration of the plurality of assets with the candidate configuration of the second plurality of assets within the complex asset environment (Chauhan: [0053] – determining if replacing component 112 and/or reconfiguring cloud stack configuration would lead to better test results and comparing the current cloud stack configuration to historic cloud stack configurations 138; see also [0056]); 
performing, via the engine, the operation, the operation indicating a replacement option for a configuration of assets within the complex asset environment based upon the comparing (Chauhan: [0056] – If the testing shows that the new cloud component 112 remedies the issue, cloud stack tuning engine 137 may reconfigure the cloud stack configuration; [0055] – determining whether the alternative component(s) remedy the issue before suggesting it/them as a replacement; Examiner note: the suggestion/replacement being based on the determination of whether the issue was remedied means it was based on the comparison); and
configuring assets within the complex asset environment based upon the configuration of assets indicated by the operation, the configuring comprising arranging the tangible assets and the intangible assets to perform the particular purpose (Chauhan: [0056] – If the testing shows that the new cloud component 112 remedies the issue, cloud stack tuning engine 137 may reconfigure the cloud stack configuration; [0025] – “layers may include software as a service (SaaS), platform as a service (PaaS), and infrastructure as a service (IaaS). Each layer of the cloud stack may include a number of various physical and virtual resources provided to a network device, which are cloud components 112”).
Chauhan further discloses setting up cloud stacks for customers to access files and applications (Chauhan: [0023]), and that enterprises may prefer certain functionality parameters that are cost effective and save money (Chauhan: [0026]), and configuring cloud services to match a user’s needs (Chauhan: [0002]),
	yet Chauhan does not explicitly disclose that the operation is a sales facilitation operation, that the system is a sales facilitation system, that the engine is a sales facilitation engine, the access module comprising an authentication component, a session authorization component, and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location, the configuration being a candidate complex asset environment that would result from a successful sale of an asset, the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations, and wherein the sales facilitation system is contained within a sales facilitation environment, the sales facilitation environment comprising a plurality of repositories of sales facilitation data, and, the sales facilitation system is implemented with an application program interface (API), the application program interface comprising a plurality of API services, the plurality of API services comprising an orchestration service, the orchestration service orchestrating other API services of the plurality of API services, the API being implemented to provide an interface to a plurality of repositories of sales facilitation data. 
However, Iyoob teaches a similar information handling system configuration system (Iyoob: [0017]), including 
that the operation is a sales facilitation operation, that the system is a sales facilitation system, that the engine is a sales facilitation engine (Iyoob: [0062] – customer sets up the account in CSB platform portal and provides the provisioning credentials, and billing credentials, if any. The brokerage portal can then perform all the functions such as catalog, solution design, order approval workflows, screening, provisioning, billing load by customer, cost allocation; see also [0023]; [0050]); 
the access module comprising an authentication component, a session authorization component, and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location (Iyoob: [0070] – “A security manager module 234 of the CSB platform 202 enables (e.g., via the CSB platform access portal) various security management functionalities…user security management with subscription and role-based access control that allows for multiple models of user security including user group support and password policy”; [0060] – “the cloud services wizard takes into account dimensions such as…designation of location of virtual resources (e.g., geographic designation and specific locales based on CSP data center availability)”; [0111] – “providing information upon which the application will be assessed…location details including geographical dispersal”);
the configuration being a candidate complex asset environment that would result from a successful sale of an asset (Iyoob: [0050] – The Cloud Service Consumer…sets spending limits and purchase orders, undertakes cloud architecture and solution design, accesses and uses provisioned resources, receives monthly bills, reviews bills and details through portal, pays bills, monitors performance using the performance dashboards/analytics for cost, capacity and utilization, etc.; [0104] – “allows the user to specify a package configuration. Each package configuration 450 has an estimated price (e.g., monthly, quarterly or annually) shown. Examples of the package configurations include, but are not limited to, a custom package”);
the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations (Iyoob: [0110] – “presenting application recommendations…application recommendations portion 574 presents recommendation information…Examples of the recommendation information include…information related to….budget, …information quantifying cost of migration, savings from migrating…application migration chart 576 depicts a relative benefit of migrating the application with regard to…value”); and,
wherein the sales facilitation system is contained within a sales facilitation environment, the sales facilitation environment comprising a plurality of repositories of sales facilitation data (Iyoob: [0081] and Fig. 3A – “FIG. 3A shows a functional component architecture view of the CSB platform 202 of FIG. 4. Platform services of 202 shows the data repositories that power the various functional components of FIG. 3A”), and, 
the sales facilitation system is implemented with an application program interface (API), the application program interface comprising a plurality of API services, the plurality of API services comprising an orchestration service, the orchestration service orchestrating other API services of the plurality of API services, the API being implemented to provide an interface to a plurality of repositories of sales facilitation data (Iyoob: [0075] and Fig. 3A – IT systems integrations module 244 of the CSB platform 202 enables…implementation of IT systems integration functionalities (i.e., via API's)…providing APIs”; [0080] – “all the virtual resources are simultaneously provisioned across multiple providers…API connections to the different cloud service providers”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the system features of Iyoob in the method of Chauhan because Chauhan already discloses analyzing configurations and Iyoob is merely demonstrating that the process can include sales analysis and use of APIs. Additionally, it would have been obvious to have included that the operation is a sales facilitation operation, that the system is a sales facilitation system, that the engine is a sales facilitation engine, the access module comprising an authentication component, a session authorization component, and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location, the configuration being a candidate complex asset environment that would result from a successful sale of an asset, the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations, and wherein the sales facilitation system is contained within a sales facilitation environment, the sales facilitation environment comprising a plurality of repositories of sales facilitation data, and, the sales facilitation system is implemented with an application program interface (API), the application program interface comprising a plurality of API services, the plurality of API services comprising an orchestration service, the orchestration service orchestrating other API services of the plurality of API services, the API being implemented to provide an interface to a plurality of repositories of sales facilitation data as taught by Iyoob because data analyses and API technology is well-known and the use of it in an asset configuration setting would have allowed for effective and efficient cloud management (Iyoob: [0015-0016]).


In regards to claim 2, Chauhan/Iyoob teaches the method of claim 1. Chauhan further discloses wherein: the information regarding the configuration of the plurality of assets comprises information from a plurality of data sources (Chauhan: [0053] –the cloud stack configuration is optimized and review all of the tests performed or a certain subset to identify any weak points or issues with the cloud stack configuration; [0045] – writing any number of tests, and indicating within each test the context (e.g., what functionality parameter or characteristic is being tested)).

In regards to claim 3, Chauhan/Iyoob teaches the method of claim 1. Chauhan further discloses wherein: the operation comprises providing an asset equivalence solution, the asset equivalence solution comprising a solution that addresses an objective related to replacing an asset with another asset capable of providing equivalent performance (Chauhan: [0037] – functionality parameters may include a performance requirement; [0054-0055] – determining a performance decrease of the cloud stack configuration using the network usage parameters and determining alternative components 112 that may reduce or remedy the issue; Examiner note: an alternative component remedying the issue means it provides equivalent performance to that of the cloud stack before the performance decrease).
Chauhan further discloses setting up cloud stacks for customers to access files and applications (Chauhan: [0023]), and that enterprises may prefer certain functionality parameters that are cost effective and save money (Chauhan: [0026]), and configuring cloud services to match a user’s needs (Chauhan: [0002]),
	yet Chauhan does not explicitly disclose that the operation and solution are for sales facilitation. However, Iyoob teaches a similar information handling configuration system (Iyoob: [0017]), including that the operation and solution are for a sales facilitation (Iyoob: [0062] – customer sets up the account in CSB platform portal and provides the provisioning credentials, and billing credentials, if any. The brokerage portal can then perform all the functions such as catalog, solution design, order approval workflows, screening, provisioning, billing load by customer, cost allocation; see also [0023]; [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Iyoob with Chauhan for the reasons identified above with respect to claim 1.

In regards to claim 4, Chauhan/Iyoob teaches the method of claim 3. Chauhan further discloses wherein: the objective is set by a user of the assets (Chauhan: [0004] – receiving a cloud stack request from a user device, and the cloud stack request includes one or more functionality parameters),
yet Chauhan does not explicitly disclose an objective set by at least one of a seller of the assets and a prospective buyer of the assets. However, Iyoob teaches a similar information handling configuration system (Iyoob: [0017]), including an objective set by at least one of a seller of the assets and a prospective buyer of the assets (Iyoob: [0068] – “the CSB platform (e.g., via the demand and capacity planning module 230) allows a cloud broker (e.g., platform operator) or the end customer (e.g., cloud service customer) to input demand profiles which then get applied to the solution design”; see also [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Iyoob with Chauhan for the reasons identified above with respect to claim 1.

In regards to claim 7, claim 7 is directed to a system. Claim 7 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Chauhan/Iyoob teaches the limitations of claim 1 as noted above. Chauhan further discloses a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for (Chauhan: [0004]). Claim 7 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 8-12, all the limitations in system claims 8-12 are closely parallel to the limitations of method claims 2-6 analyzed above and rejected on the same bases.  

In regards to claim 13, claim 13 is directed to a medium. Claim 13 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Chauhan/Iyoob teaches the limitations of claim 1 as noted above. Chauhan further discloses a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for (Chauhan: [0004]). Claim 13 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 14-18, all the limitations in medium claims 14-18 are closely parallel to the limitations of method claims 2-6 analyzed above and rejected on the same bases.  

In regards to claim 19, Chauhan/Iyoob teaches the medium of claim 13. Chauhan further discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Chauhan: [0025] – resources may be utilized remotely by multiple sources at once, for example, by cloud stack server 130 and/or user device 120).

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan, in view of Iyoob, in view of previously cited Leitao et al. (US 20190332411 A1), hereinafter Leitao.

In regards to claim 5, Chauhan/Iyoob teaches the method of claim 1. Chauhan further discloses wherein: the replacement option for a configuration of assets comprises proposing a replacement (Chauhan: [0055] – determining whether the alternative component(s) remedy the issue before suggesting it/them as a replacement),
yet Chauhan does not explicitly disclose that the replacement is of a larger number of assets with a fewer number of replacement assets. However, Leitao teaches a similar cloud environment method (Leitao: [0048]), including that the replacement is of a larger number of assets with a fewer number of replacement assets (Leitao: [0065] – providing energy savings by shutting down servers in a cluster with low load (e.g., illustrative embodiments reduce the number of servers running a workload when a minimum load threshold is met)).
It would have been obvious to one of ordinary skill in the art to include that the replacement is of a larger number of assets with a fewer number of replacement assets, as taught by Leitao, to the method of cloud configuration of Chauhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chauhan, to include the teachings of Leitao, to provide energy savings (Leitao: [0065]).

In regards to claim 6, Chauhan/Iyoob teaches the method of claim 5. Chauhan further discloses that the replacement option provide equivalent or better performance (Chauhan: [0056] – If the testing shows that the new cloud component 112 remedies the issue, cloud stack tuning engine 137 may reconfigure the cloud stack configuration; [0055] – determining whether the alternative component(s) remedy the issue before suggesting it/them as a replacement),
yet Chauhan does not explicitly disclose wherein: the fewer number of assets provide equivalent or better performance than the larger number of assets. However, Leitao teaches a similar cloud environment method (Leitao: [0048]), including wherein: the fewer number of assets provide equivalent or better performance than the larger number of assets (Leitao: [0065] – providing energy savings by shutting down servers in a cluster with low load (e.g., illustrative embodiments reduce the number of servers running a workload when a minimum load threshold is met); illustrative embodiments decrease server startup latency).
It would have been obvious to one of ordinary skill in the art to include that the replacement is of a larger number of assets with a fewer number of replacement assets, as taught by Leitao, to the method of cloud configuration of Chauhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chauhan, to include the teachings of Leitao, to provide energy savings (Leitao: [0065]).

In regards to claim 20, Chauhan/Iyoob teaches the medium of claim 13. Chauhan further discloses cloud services (Chauhan: [0002]), 
yet Chauhan does not explicitly disclose wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis. However, Leitao teaches a similar cloud environment method (Leitao: [0048]), including wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Leitao: [0048-0049] – Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources; On-demand self-service allows a cloud consumer to unilaterally provision computing capabilities, such as server time and network storage; [0051] – A public cloud is a cloud infrastructure made available to the general public or a large industry group and is owned by an organization selling cloud services).
It would have been obvious to one of ordinary skill in the art to include wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis, as taught by Leitao, to the method of cloud configuration of Chauhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chauhan, to include the teachings of Leitao, to allow a cloud consumer to purchase computing capabilities (Leitao: [0049]).


Response to Arguments
Applicant’s arguments, filed 06/29/2022, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims do not recite an abstract idea because “the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes.” Remarks page 11. The examiner disagrees. Initially, the examiner notes that it has not been alleged that the claims recite a mathematical concept or a mental process. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. The claims recite identifying assets, obtaining information, generating a candidate configuration that would result from the successful sale of an asset, comparing the assets with the candidate configuration, and performing a sales facilitation operation. This is a sales activity because it facilitates sale of an asset used in a complex asset environment, as discussed in paragraph [0001] of the Specification. This further results in a sale of an asset, as described in the claims, which further illustrates that this is a sales activity. Thus, the claims recite Certain Methods of Organizing Human Activity.
Applicant argues the claims are patent eligible because “the claims are directed to a practical application” and “the specification clearly sets forth the sales facilitation operation improves processor efficiency.” Remarks page 11. The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0001] of Applicant’s specification, which describes Applicant’s claimed invention as facilitating sale of an asset. Additionally, paragraph [0017] of Applicant’s specification is noted which states that the present system and method “improves processor efficiency.” However, this statement is not supported with any other information as to how the improvement is being made to existing technology, and therefore, it is considered to be a conclusory statement of improvement which was explicitly warned against in the October 2019 Update. 
Although the claims include computer technology such as a sales facilitation system, an access module, an authentication component, a session authorization component, an identity access management component, a localization component, another system, a total cost of ownership and return on investment module, an analytics/recommendations module, a plurality of repositories,  a sales facilitation engine, and that the sales facilitation system is implemented with an application program interface (API), the application program interface comprising a plurality of API services, the plurality of API services comprising an orchestration service, the orchestration service orchestrating other API services of the plurality of API services, the API being implemented to provide an interface to a plurality of repositories of sales facilitation data, a processor, a data bus, a medium, and a computer, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of facilitating sale of assets in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of facilitating sale of assets. The claimed process, while arguably resulting in a more efficient asset selling process, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to the sale of assets while still employing the same processor and/or computer components used in conventional systems to improves the sale of assets, e.g. commercial process. As such, the claims do not recite specific technological improvements.
Applicant argues “the claims now claim…a physical operation that could not be performed solely in someone's mind.” Remarks page 12. The examiner notes that this argument has no bearing on the 101 eligibility of the claims, as the examiner has not alleged that the claims recite a mental process. Rather, the claims recite Certain Methods of Organizing Human Activity.
Applicant argues “the claims are analogous to Example 42.” Remarks page 12. The examiner disagrees. The Subject Matter Eligibility Examples are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG. These examples should be interpreted based on the fact patterns set forth within, as other fact patterns may have different eligibility outcomes. Example 42 was directed to solving the technical problem encountered by medical providers who must continually monitor a patient’s medical records for updated information, which is often-times incomplete since records in separate locations are not timely or readily-shared or cannot be consolidated due to format inconsistencies. It solved this problem with a technical solution of a network-based patient management method that collects, converts and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated. The instant invention does not claim technical solutions similar to those provided in Example 42 and, accordingly, is not analogous. 
35 USC § 103
Applicant argues that “Chauhan does not disclose generating a candidate configuration of a second plurality of assets within the complex asset environment, the candidate configuration of the second plurality of assets being a candidate complex asset environment that would result from a successful sale of an asset, much less the candidate configuration of the second plurality of assets comprising a refreshed candidate complex asset environment, the refreshed candidate complex asset environment comprising the complex asset environment where at least one asset is replaced, upgraded, reconfigured, or added.” Remarks page 13. The examiner disagrees. Initially, the examiner notes that Chauhan is not cited as teaching the configuration being a candidate complex asset environment that would result from a successful sale of an asset.  Furthermore, Chauhan, see at least [0040], discloses identifying one or more cloud components. Chauhan further discloses in [0026] that cloud components may comprise components such as virtual machines, hypervisors, operating systems, applications, and cloud management tools. These are interpreted to be assets. Chauhan further discloses in [abstract], that a cloud stack request may be received, including functionality parameters, and a cloud stack that incorporates cloud components associated with the functionality parameters is determined. Chauhan, see at least [0055], additionally discloses identifying potential alternative components 112 and determining alternative components 112 that may reduce or remedy an issue, and testing the cloud stack configuration with the alternative component(s) to determine whether it remedies the issue before suggesting it as a replacement. Accordingly, the cloud stack configuration with the replaced component is interpreted to be the refreshed candidate complex asset environment. Thus, the rejection is maintained.
Applicant argues that “Iyoob, alone or in combination, does not disclose or suggest the access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the identity access management component providing a framework for ensuring access to resources of the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location, much less sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations.” Remarks pages 13-14. The examiner disagrees. Initially, the examiner notes that Iyoob is not cited as teaching the access module comprising an identity access management component, the identity access management component providing a framework for ensuring access to resources of the sales facilitation system. Rather, Chauhan discloses this limitation in at least [0030], disclosing a cloud management suite or cloud management platform 112-9 that is a component for managing the cloud computing products and services provided by cloud network 110. The CM suite may include specific policies or controls in how to manage access. CM suite may be used to ensure remote access to multiple users. Iyoob is further cited as teaching the access module comprising an authentication component, a session authorization component, and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location. Iyoob teaches this limitation at least in [0070], teaching a security manager module 234 of the CSB platform 202 enables (e.g., via the CSB platform access portal) various security management functionalities such as user security management with subscription and role-based access control that allows for multiple models of user security including user group support and password policy. Iyoob, see at least [0060], additionally teaches the cloud services wizard takes into account dimensions such as designation of location of virtual resources (e.g., geographic designation and specific locales based on CSP data center availability). Iyoob, see at least [0111], further teaches providing information upon which the application will be assessed such as location details including geographical dispersal. Iyoob additionally is cited as teaching the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations. Iyoob teaches this at least in [0110], disclosing presenting application recommendations, where the application recommendations portion 574 presents recommendation information. Examples of the recommendation information include information related to budget, information quantifying cost of migration, savings from migrating, and the application migration chart 576 depicts a relative benefit of migrating the application with regard to value. Accordingly the combination of Chauhan/Iyoob teaches these limitations in the claims.
Applicant argues claims 2-6, 8-12, and 14-20 are allowable for the same reasons as independent claims 1, 7, and 13. Remarks page 14. The examiner disagrees. As discussed in the 101 rejection above, and in the response to remarks paragraphs above, the 101 rejections of the independent claims have been maintained. The rejections of the dependent claims have been maintained for the same reasons.
Applicant argues claims 6, 12, and 18 are allowable because “the examiner cites to a portion of Leitao which discloses providing energy savings by shutting down servers in a cluster with low load. Shutting down servers in a cluster with a low load is not a disclosure of replacing assets, much less replacing a larger number of assets with fewer number of assets were a replacement option for a configuration of assets. Accordingly, it is respectfully submitted that the fewer number of assets provide equivalent or better performance than the larger number of assets as disclosed and claimed is patentably distinct from the shutting down of servers disclosed by Leitao.” Remarks page 14. The examiner disagrees. Leitao, see at least [0065], teaches shutting down servers in a cluster with low load to reduce the number of servers running a workload when a minimum threshold is met. The reduction in servers indicates that a fewer number if assets is used and the meeting of a minimum threshold indicates that equivalent performance is met, and the reduction of server startup latency indicates that better performance is met. Leitao, see at least [0066] further illustrates performance improvements including that embodiments are able to load balance by turning on/off servers to accommodate load instantaneously, eliminate the need for journaling in the filesystem while maintaining data consistency, boost system performance by up to 100%, transparently migrate state information to a NVDIMM server for faster server restart, enable/disable elastic cloud workloads and microservices, and instantaneously activate/deactivate idle servers. With respect to the replacement of a larger number of assets with a smaller number of assets, the reduction in the number of servers used is a replacement of a larger number of assets with a smaller number of assets. Accordingly, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously cited NPL reference U teaches data center reconfiguration including consolidation through virtualization. This allows for a low cost solutions that are high performance.
Previously cited Zink et al. (US 20120130680 A1) teaches a method of changing data center configuration. The system may consolidate servers in order to reduce space and power requirements. The system may evaluate server consolidation configurations before implementing a new configuration. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625